      Case 4:19-cv-00097 Document 10-1 Filed on 03/20/19 in TXSD Page 1 of 2



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION


FIRST NATIONAL PETROLEUM
CORPORATION,

                  Petitioner,

v.                                                  Civil Action No. 4:19-cv-00097

OAO TYUMENNEFTEGAZ,

                  Respondent.

                            DECLARATION OF LAURA C. SMITH

          I, Laura C. Smith, declare the following pursuant to 28 U.S.C. § 1746:

          1.      I am an attorney with the law firm of Baker Botts L.L.P. Baker Botts L.L.P.

is counsel of record for Respondent JSC Tyumenneftegaz in the above-styled cause of

action.        My office address and telephone number are: 1299 Pennsylvania Avenue,

Washington, DC, 20004, telephone (202) 639-7734.

          2.      I am legally competent to make this declaration. I have personal knowledge

and am familiar with the matters stated in this declaration, and all of the facts and

statements contained herein are true and correct to the best of my knowledge.

          3.      Attached as Exhibit B is a true and correct copy of the February 7, 1992

Protocol (in English and Russian), as filed in the underlying arbitration.

          4.      Attached as Exhibit C is a true and correct copy of the Statutory Treaty (in

English and Russian), as filed in the underlying arbitration.




Active 39932465
     Case 4:19-cv-00097 Document 10-1 Filed on 03/20/19 in TXSD Page 2 of 2




         5.       Attached as Exhibit D is a true and correct copy of the April 6, 1996

Supplemental Agreement (in English and Russian), as filed in the underlying arbitration.

         6.       Attached as Exhibit E is a true and correct copy of FNP's Funds Transfer

Documents, including a Funds Transfer Advice dated January 31, 1994, a Chips Debit

Advice dated January 31, 1994, and a Payment Letter dated January 31, 1992, as filed in

the underlying arbitration.

         7.       Attached as Exhibit F is a true and correct copy of a letter from FNP dated

December 4, 1992, as filed in the underlying arbitration.

         I declare under penalty of perjury under the laws of the United States of America

that the foregoing is true and correct.

         Executed on March 20, 2019.

                                                        6(cu
                                                       Laura C. Smith




Active 39932465                                  -2-
